Contact: Investor Relations: 212-201-0800 ir@Enliven.com Enliven Marketing Technologies Corporation Announces Second Quarter 2008 Financial Results New York, NY  August 8, 2008  Enliven Marketing Technologies (NASDAQ: ENLV), a leading internet marketing technology company, today announced financial results for the second quarter ended June 30, 2008. Enliven reported total revenue of $5.6 million for the second quarter 2008, a 28 percent increase as compared to $4.4 million in the first quarter 2008 and a 46 percent increase as compared to $3.8 million in the second quarter 2007. Gross profit was $2.9 million for the second quarter of 2008, an increase of 56 percent as compared to the $1.8 million for the first quarter of 2008 and an increase of 21 percent as compared to $2.4 million for the second quarter of 2007. Patrick Vogt, Chief Executive Officer, commented, We are continuing to scale our company to support growth in the core business areas of Unicast and Springbox. These businesses drove a significant improvement in EBITDA performance despite a further decline in the search business. Furthermore, we expect improvement in sales and EBITDA performance in the second half, which will truly provide the foundation for future growth. We look forward to our merger with DG FastChannel announced in May. We believe the combined companies will meet a wider set of customer needs and enable us to grow and expand in both the online and traditional advertising market. Operating loss for the second quarter of 2008 was $3.2 million, as compared to an operating loss of $3.9 million in the first quarter of 2008 and as compared to an operating loss of $2.6 million for the second quarter of 2007. Operating expenses for the second quarter of 2008 were $6.0 million, a 6 percent increase as compared to $5.7 million in the first quarter of 2008 and a 21 percent increase as compared to $5.0 million in the second quarter of 2007. Net loss for the second quarter of 2008 was $3.6 million, or $(0.04) per share, compared to a net loss of $7 thousand or $(0.00) per share in the first quarter 2008 and a net loss of $5.2 million or $(0.07) per share, in the second quarter of 2007. Adjusted operating loss as defined below was $0.9 million for the second quarter of 2008, as compared to a loss of $2.3 million in the first quarter of 2008 and a loss of $1.5 million for the second quarter of 2007. For the six months ended June 30, 2008, the Company reported revenue of $10.0 million, compared with $7.2 million for the same period in 2007. For the six months ended June 30, 2008, gross profit remained flat, at $4.7 million versus the prior year period. Enlivens operating expenses for the six months ended June 30, 2008 were $11.8 million, which included $0.8 million of merger related costs, compared with $9.3 million for the six months ended June 30, 2007. The Companys net loss for the six months ended June 30, 2008 of $3.6 million, or $(0.04) per share, was based on a loss from operations of $7.0 million, which included charges of $0.7 million for stock based compensation and $2.3 million for depreciation and amortization. This compares to a net loss for the six months ended June 30, 2007 of $7.2 million, or $(0.10) per share, based on a loss from operations of $4.6 million, which included charges of $1.0 million for stock based compensation and $0.7 million for depreciation and amortization. Adjusted operating loss for the first six months ended June 30, 2008 was $3.2 million as compared to an adjusted operating loss of $2.9 million for the first six months ended June 30, 2007. Enlivens cash, cash equivalents, and marketable securities as of June 30, 2008 were $1.6 million compared to $2.2 million as of March 31, 2008 and compared to $5.7 million as of June 30, 2007. Due to the pending merger with DG FastChannel, Inc. (NASDAQ:DGIT-News), which was announced on May 8, 2008, Enliven will not hold a conference call to discuss the financial results for the second quarter. FINANCIAL INFORMATION Management prepares and is responsible for the Companys consolidated financial statements which are prepared in accordance with accounting principles generally accepted in the United States. The financial information contained in this press release, which is unaudited, is subject to revision and should not be considered final until the Company files its Quarterly Report on Form 10-Q. At the present time, the Company has no reason to believe that there will be changes to the financial information contained herein. FINANCIAL MEASURES In addition to the results presented above in accordance with generally accepted accounting principles, or GAAP, the Company presents financial measures that are non-GAAP measures, specifically adjusted operating income.
